OPINION — AG — (1) MEMBERS OF BOARD OF REGENTS OR TRUSTEES HAVING CONTROL OVER STATE INSTITUTIONS OF HIGHER EDUCATION ARE STATE OFFICERS WITHIN THE MEANING OF ARTICLE X, SECTION 11 OKLAHOMA CONSTITUTION. (2)NO STATE AGENCY MAY CONTRACT FOR THE SALE OF GOODS AND SERVICES WITH ONE OF ITS OFFICERS, OR WITH A BUSINESS ENTERPRISE IN WHICH SUCH OFFICER MAY HAVE AN INTEREST. (3) NEITHER THE QUANTITY NOR THE QUALITY OF THE OFFICER'S INTEREST IN THE BUSINESS ENTERPRISE IS MATERIAL TO THE APPLICATION OF THE PROHIBITION IN ARTICLE X, SECTION 11 OKLAHOMA CONSTITUTION. OPINION NO. 77-158 IS WITHDRAWN CITE: 74 O.S. 1971 1403 [74-1403](B), 74 O.S. 1976 Supp., 1405 [74-1405] [74-1405](B), OPINION NO. 80-145 (COLLEGES AND UNIVERSITIES) (JOHN F. PERCIVAL)